   Case 1:19-cv-01796-PEC
        Case 1:19-cv-01796-PEC
                           Document
                               Document
                                    271 272 Filed 07/02/21
                                                  Filed 06/18/21
                                                            Page 1
                                                                 Page
                                                                   of 2 1 of 2




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                  BID PROTEST


AMAZON WEB SERVICES, INC.,
                                                         Case No. 19-cv-01796
                       Plaintiff,
                                                         Judge Campbell-Smith
     v.

UNITED STATES OF AMERICA,
by and through the U.S. Department of Defense,

                       Defendant,

     and

MICROSOFT CORPORATION,

                       Defendant-Intervenor.



                      PLAINTIFF AMAZON WEB SERVICES, INC.’S
                     MOTION TO COMPLETE THE ADMINISTRATIVE RECORD

          Pursuant to Rule 7 and Appendix C of the Rules of the Court of Federal Claims, Plaintiff

 Amazon Web Services, Inc. (“AWS”) respectfully requests that the Court direct Defendant to

 complete the administrative record (“AR”) in the above-captioned bid protest. As set forth more

 fully in the accompanying Memorandum of Points and Authorities in Support, the compendium

 of documents that the Government submitted as the AR is incomplete as presented. That

 compendium is missing whole categories of information that DoD generated, developed,

 considered, or reviewed during the course of the remand evaluations and September 2020 re-

 award, and omits materials underlying the original evaluations and award decision, including

 documents that this Court expressly required to be included in the AR. Without completing the

 AR through the inclusion of the missing materials set forth in the accompanying Memorandum of

 Points and Authorities in Support, the Government’s AR is incomplete and cannot be relied upon
  Case 1:19-cv-01796-PEC
       Case 1:19-cv-01796-PEC
                          Document
                              Document
                                   271 * 272 Filed
                                                * 07/02/21
                                                   Filed 06/18/21
                                                             Page 2
                                                                  Page
                                                                    of 2 2 of 2




by the Court to facilitate meaningful and effective judicial review. Accordingly, AWS respectfully

requests the Court GRANT this Motion.

       Defendant, the United States, and Defendant-Intervenor, Microsoft Corporation, oppose

this motion.


Dated: June 18, 2021                         Respectfully submitted,




                                             By:
                                                    Kevin P. Mullen
                                                    MORRISON & FOERSTER LLP
                                                    2000 Pennsylvania Ave., NW
                                                    Washington, DC 20006-1888
                                                    Telephone: 202.887.1500
                                                    Facsimile: 202.887.0763

                                                    Attorney of Record for Plaintiff
                                                    Amazon Web Services, Inc.


Of Counsel:

J. Alex Ward                                        Daniel P. Chung
Sandeep N. Nandivada                                GIBSON, DUNN & CRUTCHER LLP
Caitlin A. Crujido                                  1050 Connecticut Ave., NW
Alissandra D. Young                                 Washington, D.C. 20036-5306
MORRISON & FOERSTER LLP
2000 Pennsylvania Ave., NW                          Theodore J. Boutrous, Jr.
Washington, DC 20006-1888                           Richard J. Doren
                                                    Eric D. Vandevelde
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    333 South Grand Ave.
                                                    Los Angeles, CA 90071-3197




                                                2
